DETAILED ACTION
1.	The following Office Action is based on the amendment filed on August 20, 2021, having claims 1-20.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed August 20, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
	For claims 1-20, the prior art fails to teach or render obvious a combination of:
	receiving, by a base station distributed unit (DU) from a wireless device, a first radio resource control (RRC) message comprising wireless device information, wherein the wireless device information comprises an indication of a power configuration for the wireless device;
	sending, by the base station DU to a base station central unit (CU), the first RRC message comprising the wireless device information;
	receiving, by the base station DU from the base station CU, a first message comprising the wireless device information;
	determining, by the base station DU and based on the wireless device information, at least one power configuration parameter; and 
	sending, by the base station DU to the base station CU, a second message comprising the at least one power confirmation parameter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-891 form. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571) 270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471